—Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Sayville Union Free School District, dated April 9, 1992, which adopted the . recommendation of a hearing panel convened pursuant to Education Law § 3020-a, made after a hearing, to terminate the petitioner from her tenured teaching position upon a finding that the petitioner had engaged in immoral conduct and in conduct unbecoming a teacher.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the hearing panel’s determination. Furthermore, the penalty of dismissal was not so disproportionate under the circumstances as to be shocking to one’s sense of fairness (see, Matter of Groht v Sobol, 198 AD2d 679; Matter of Katz v Ambach, 99 AD2d 897; Matter of Shurgin v Ambach, 83 AD2d 665, affd 56 NY2d 700; see also, Matter of Stedronsky v Sobol, 175 AD2d 373).
The petitioner’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.